DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Applicant's after-final amendments filed 11/23/2021 to claim 1 have been entered. Claim 2 is canceled. Claims 6 and 8 were canceled in a previous reply. Claims 1, 3-5, 7, and 9-19 remain pending, of which claims 1, 3-5, 7, 9-14, and 19 are being considered on their merits. Claims 15-18 remain withdrawn from consideration. References not included with this Office action can be found in a prior action. 
The instant after-final amendments overcome the non-statutory double patenting rejections of record, which are withdrawn.
Applicant’s arguments on pages 6-7 of the reply regarding previously presented claim 1 and the anode of Blazquez are found persuasive, and the 35 U.S.C. § 102  rejection of record are withdrawn. 
Applicant’s arguments on page 8 of the reply regarding Li teaching away from the formation of sulfur is found persuasive, and, and the 35 U.S.C. § 103 rejection of record are withdrawn. 
Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and/or applicant’s comments.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Blazquez, Li, and Klok (all of record) are considered the closest prior art, which in view of the instant amendments and persuasive arguments set forth in this reply are withdrawn as applicable prior art under 35 U.S.C. § 102 and 103.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Election/Restriction
This application is in condition for allowance except for the presence of claims 15-18, directed to inventions non-elected without traverse.  See the remarks dated 2/25/2021 and the Office Action dated 4/22/2021. Accordingly, claims 15-18 have been cancelled.

Conclusion
Claims 1, 3-5, 7, 9-14, and 19 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN C BARRON whose telephone number is (571)270-5111. The examiner can normally be reached 7:00am-4:30pm EDT/EST (M-F).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Sean C. Barron/Primary Examiner, Art Unit 1653